          Case 1:20-cv-02405-EGS Document 56 Filed 11/01/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 VOTE FORWARD, et al.,

                                  Plaintiffs,

         v.
                                                         Civil Case No. 1:20-cv-02405
 LOUIS DEJOY, in his official
 capacity as the Postmaster General; and the
 UNITED STATES POSTAL SERVICE,

                                 Defendants.



                       REPLY IN SUPPORT OF PROPOSED ORDER

       At yesterday’s conference, the Court indicated that it was inclined to grant Plaintiff’s

request to enter an order designed to ensure that all U.S. Postal Service (USPS) facilities are in

fact implementing the policies that their own witnesses testified yesterday were mandatory to

ensure that all ballots that can be delivered in time to be counted this election will be delivered.

This order is necessary because: (1) USPS has not provided written guidance establishing the

mandatory nature of a number of its extraordinary procedures (referring to them as “authorized,”

but not “mandatory” or “required”), and (2) USPS’s own data shows that thousands of ballots are

taking far longer than they should to be delivered. See, e.g., ECF 33-11 at 2 (USPS Oct. 20

Memo) (“Below is a list of some examples of the types of extraordinary measures that are

authorized to be used.”); ECF 33-10 at 11 (stating that “[f]rom October 26 through November

24, 2020, ballots may be manually separated and moved by air or according to Priority Mail

Express delivery standards regardless of paid class.”); ECF 51-4 at 16-18 (showing that, on

October 30, the latest date for which data are available, ballot process scores for numerous

districts show that more than 10% of ballots from voters to elections officials are being


                                                  1
          Case 1:20-cv-02405-EGS Document 56 Filed 11/01/20 Page 2 of 5




processed beyond the service standard, and that, in 7 districts, over 20% of voters’ ballots are

being processed in this untimely manner).

       Consistent with the Court’s instructions at the conference, Plaintiffs filed a proposed

order to require plant managers to provide short certifications that they are taking the

extraordinary measures that USPS has itself identified to ensure that ballots are timely delivered.

ECF No. 54-1. In response, Defendants filed a lengthy response that largely relitigates issues that

the Court has previously adjudicated. Defendants identify only two areas of purported concern

that the proposed order could be confusing, both of which are easily resolved with small edits to

the proposed order—edits Plaintiffs’ counsel would have made had Defendants’ counsel

provided feedback last night.

       First, Defendants assert that “[t]he Proposed Order, as drafted, could be read to require

the Postal Service to manually sort the mail at the originating plant to identify ballots.” Defs.

Response at 2, ECF 55,” and note that “[m]anual sortation and postmarking would be much

slower and less effective.” Id. at 3. But nothing in the text of the Proposed Order suggests or

requires “manual sortation and postmarking.” Instead, the Proposed Order specifically points to

extraordinary measures “identified by USPS management” to ensure that ballots are

“immediately identified, postmarked, and processed.” Proposed Order ¶ 1, ECF 54-1 (emphasis

added). There is no logical reason why this instruction should lead to confusion or inconsistent

processing. In any event, the supposedly ambiguous language can be edited out of the Proposed

Order, as reflected in the attached revised proposed order.

       Second, Defendants note that “the Proposed Order requires that ‘Election Mail that has a

destination in a different District [must be] processed as Express Mail,’” and they assert that in

“some situations, this might be slower than other delivery methods, particularly if the districts




                                                  2
          Case 1:20-cv-02405-EGS Document 56 Filed 11/01/20 Page 3 of 5




are close in proximity.” Defs. Response at 2, ECF 55. That point is easily addressed by adding

the following bolded language to the end of paragraph 1(b), as shown in the attached revised

proposed order: “Election Mail that has a destination in a different District is processed as

Express Mail, unless a different delivery method would be faster, in which case the faster

method should be used.”

        Importantly, the Proposed Order tracks precisely what USPS’s senior executives testified

to on Saturday. During his direct examination, Mr. Barber testified that “where it is not a local

ballot, then we have a procedure in place where we would identify that and sort it to a express

mail network in an attempt to get it to its final destination as quickly as possible.” Oct. 31, 2020

Hr’g Tr. at 3:16-4:2 (attached as Exhibit 1); see also id. at 14:21-15:19 (“So the example would

be last night, part of our operation was if you receive a ballot, for example, that is going from

Miami and it's going to Seattle. Well, there's no way to recover that other than if you put it --

extract it, put it in an express mail bag to fly it, then it still has a chance to make it.”); 17:4-7 (“Q

The express mail, the rescue and the placement into express mail, is that something that's also

mandatory for every processing facility? A That is. Yes.”).

        Finally, Defendants belatedly—and incorrectly—assert that the relief Plaintiffs requests

raises different issues than the issues raised in Plaintiffs’ complaint. Defs. Response at 4, ECF

55. Plaintiffs’ complaint challenged policy changes implemented this summer that led to

widespread mail delays specifically because it would lead to election ballots arriving too late to

be counted—thereby disenfranchising voters. See generally ECF 15. Although this Court

required Defendants to rescind those changes in a series of preliminary injunctions beginning

September 27, Defendants 30(b)(6) representative acknowledged as recently as October 15 that

no changes had been made in response to the Court’s injunctions. See ECF 33-1 at 5. And, even




                                                    3
          Case 1:20-cv-02405-EGS Document 56 Filed 11/01/20 Page 4 of 5




today, Defendants’ own data show that late and extra trips are running at a fraction of their pre-

July levels. See ECF 51-1 (documenting late and extra trips); ECF 37 at 6 (showing pre-July

levels). Defendants’ failures to comply with this Court’s injunctions, and their failure to fix the

widespread delays in service resulting from those failures, have required the Court to enter more

targeted relief to ensure timely delivery of ballots. Indeed, the potential that ballots would not be

counted and voters would be disenfranchised was the basis for the “irreparable harm” that led to

the Court’s the preliminary injunction in this case. See ECF 32 at 35-41.

       This further relief is fully consistent with the principle that the “court’s power to enforce

its own injunctions is broad, particularly where—as here—the enjoined party has, in the past,

failed to fully comply with the court’s earlier orders.” Nat’l Law Center on Homelessness and

Poverty v. U.S. Dep’t of Veterans Affairs, 842 F. Supp. 2d 127, 129 (D.D.C. 2012) (citing cases);

see also id. at 131 (noting that “a federal court has broad discretion in using its inherent equitable

powers to ensure compliance with its orders” and discussing cases); Rothenberg v. Ralph D.

Kaiser Co., Inc., 200 B.R. 461, 463 (D.D.C. 1996) (“The equity powers of courts are quite broad

when necessary to enforce lawful orders.”). It is also fully consistent with the issues raised in

Plaintiffs’ complaint. See generally ECF 15.

November 1, 2020                               Respectfully submitted,

                                                /s Shankar Duraiswamy________
                                               Shankar Duraiswamy
                                               Habin Chung
                                               Megan C. Keenan
                                               Virginia Williamson
                                               Sarah Suwanda
                                               James Smith
                                               COVINGTON & BURLING LLP
                                               One CityCenter
                                               850 Tenth Street, NW
                                               Washington, DC 20001-4956
                                               (202) 662-6000



                                                  4
Case 1:20-cv-02405-EGS Document 56 Filed 11/01/20 Page 5 of 5




                           sduraiswamy@cov.com
                           hchung@cov.com
                           mkeenan@cov.com
                           vwilliamson@cov.com
                           ssuwanda@cov.com
                           jmsmith@cov.com

                           Robert D. Fram
                           Diane Ramirez
                           COVINGTON & BURLING LLP
                           Salesforce Tower
                           415 Mission Street, Suite 5400
                           San Francisco, CA 94105-2533
                           (415) 591-6000
                           rfram@cov.com
                           dramirez@cov.com

                           John Fraser
                           COVINGTON & BURLING LLP
                           The New York Times Building
                           620 Eighth Avenue
                           New York, NY 10018-1405
                           (212) 841-1000
                           jfraser@cov.com

                           Counsel for Plaintiffs




                              5
